Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment/ Specification
The amendment filed 8/3/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
the paragraph between [0026] and [0027] and the entirety of FIG.4 include new matter. 
Specifically, the paragraph between [0026] and [0027] discloses that which is newly shown in FIG.4, namely the channels 136 and 136a (see paragraph at lines 9-11) can “extend through another aperture 137, 137a in a lower portion of section 195” and “channels 138a co-printed for transferring air through the channels. This subject matter (spec and entirety of FIG.4) constitutes new matter not originally disclosed and newly added to the specification. 
Newly added claim 26 recites “one or more ribs or structural lattices” but the specification as originally filed does not provide for support for “one” (a single) rib or structural lattice. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Election/Restrictions
Applicant’s election without traverse of Invention I (Group I) in the reply filed on 8/2/21 is acknowledged.

No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/21.

Information Disclosure Statement
Applicants are encouraged to provide a concise explanation of why the English-language information as well as any foreign-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

MPEP section 2004 (Rev. 2, May 2004) states that “[i]t is desirable to avoid the submission of long lists of documents if it can be avoided…If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance”. The examiner requests Applicant highlight such references or discuss those specific and most significant references in the remarks in response to this action. 

Applicant should further note that the court has held that applicants can be guilty of inequitable conduct and their patents unenforceable when it is discovered that one of the excessive patents they cite was particularly relevant and buried amongst many non-relevant references.

[T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. 

Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statements is known to be material for patentability as defined by 37 C.F.R. § 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited. 
Drawings
The drawings were received on 8/3/22.  These drawings are not acceptable because they include new matter (including new FIG.4; see above).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 141 (latch section [0025]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116a, 116b (FIG.1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the co-printed channel of the AM section (hinge section 114) including a channel configured to route air through the door structure of claim 1 (specifically no channel is provided for section 114 and the channels 136,136a provided in section 195 are for routing adhesive not air); the gap of claim 21; the plurality of 3-D printed metal protrusions of claim 22; one or more cavities of the vehicle of claim 22; the protrusion extending into one or more cavities of claim 22; the channel of claim 24; the one or more channels of claim 25; the one or more ribs or structural lattices of claim 26 that must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
At [0027], line 7 “outer structure 214” should perhaps be “outer” since all other instances in this paragraph refer to reference numeral “214” as simply “outer 214”.  Alternatively, all instances should be “outer structure 214” for consistency and clarity. 
At [0033], line 4, “claims” should be “clamps”. Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities: at lines 1-2, “includes plurality” should be “includes a plurality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The subject matter for which the specification is not enabled is that of claim 26 which recites the plurality of AM mechanical reinforcements comprise “one” rib or lattice. The specification, as originally filed, is not enabled for a single rib or a single lattice structure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation that the modular door hinge section includes plurality of 3-D printed metal protrusions that extend into one or more cavities of a vehicle.  Though the specification, as originally filed, discloses this phrase verbatim, there are no additional details provided for: 
(1) what feature applicant considers the protrusions, 
(2) where the protrusions are located with respect to the hinge section,
(3) the size, shape, or dimensionality of the protrusions,
(4) what feature of the application represents the cavities, 
(5) where the one or more cavities are located on the vehicle or what the cavities look like (size, shape) to be capable of receiving the protrusions, 
(6) to what extend the protrusions are received by the cavities, 
(7) why there is a need for a “plurality” of the protrusions and cavities as opposed to a single protrusion and cavity, and 
(8) the purpose and functionality of the protrusions. 
It is unclear if the protrusions function to solve a problem in the prior art or are purely for aesthetics as no additional descriptive details are given. Further explanation is requested. Applicant is reminded here and cautioned against introducing new matter into the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(sq1	a) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DE 784 in view of Martinez, Jr. et al. (2019/0322040). 
For claim 1, DE 784 (DE 102015219784) discloses a door structure (para [0001] - see how the method relates to forming a component for a vehicle, such as a door structure), comprising:
at least one additively manufactured (AM) section (Figs. 1-6 - see functional sections 2 showing structure as claimed; para [0001], (0015) "functional section is produced by means of a 3D printing method...”, [0043});
a plurality of sections (Figs. 1-6 - see component 1 showing functional sections 2, connecting elements 6, reinforcing elements 8, and objects 9 are structures as claimed; para [0007]-[0008]) coupled together at least in part by respective adhesive bonds (Fig. 4 – see component 1 showing functional objects 9 fixed to base body surface 1b via adhesive bonds; para [0016], [0040]) formed between them (see FIGS.4 and 6, and [0003, 0016, and 0040] which discuss the use of screwing, riveting, clipping, attaching, and adhesive glue bonds).
DE 784 fails to provide the door to further comprise a hinge section.
DE 784 does state the functional sections to comprise fastener-shaped connecting elements (para [0020], [0037]) as well as the component to be detachably connectable with other components (para [0002], [0038]). 
In light of DE 784, It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the connecting elements as a hinge section to provide a means of pivoting the component to allow better access when forming a door component for the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a hinge section on the door of DE 784 to provide a pivoting means for the detachably connected component which increases the ability of a user to access the door.
DE 784 lacks wherein the AM section comprises a co-printed channel configured to route air through the door structure. 
Martinez, JR. et al. (2019/0322040) teaches an apparatus and method for additive manufacture including AM components with co-printed inlet/outlet ports and including adhesive channels within an AM component 301 to allow adhesive to flow therethrough. Although the channels of Martinez, JR. et al. are set forth for routing adhesive, they are capable (“configured to”) route air by definition of a channel. Moreover, the structure of the channel which is capable of routing adhesive would likewise be capable of routing air. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ channels as taught by Martinez, JR. et al. for use with the AM section of DE 784 in order to provide adhesive where needed. 

Claims 2, 4-6, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over DE 784, as applied above. 
For claim 2, DE 784 discloses the door structure of claim 1, further comprising an AM reinforcement (Figs. 3, 6 - see reinforcing element 8; para (0039), [0042]) configured to have a higher strength-to-size ratio (para [0002], [0023] "...reinforcing element is particularly advantageous in the lightweight construction technique, since the component can be produced with optimized weight and the reinforcing element can be generated at weak points or areas of the component which are subjected to particularly high stress. In this way, weight-optimized components that can withstand high mechanical and / or chemical stresses can be produced with simple means and inexpensively") than conventionally built components.
For claim 4, DE 784 discloses the door structure of claim 1, further comprising a plurality of AM mechanical reinforcements in positions requiring them (Figs. 3, 6 - see reinforcing elements 8; para [0023]-[0025], [0039}, [0042)).
For claim 5, DE 784 discloses the door structure of claim 1, further comprising one or more co-printed crash beams (Figs. 3, 6 – see reinforcing elements 8 formed via 3d printing; para [0023]-[0025], [0039], [0042)) integrated at mounting points (Figs. 3, 6 - see component 1 showing reinforcement elements 8 located at receiving area 3; para [0039], [0042)) of the at least one AM section (Fig. 3, 6 – see reinforcing elements 8 comprising parallel crash beams, and see how the beams are connected by the AM section 2 extending between the crash beams 8, and see how the parts are co-printed at the mounting points 3 of the AM section 2; para [0038], [0039], [0042)).
For claim 6, DE 784 discloses the door structure of claim 1, further including one or more fastener, hinge, or hinge attachment co-printed with the at least one AM section (Figs. 1-2 - see connecting element 6 and second position connection section 7 showing structure as claimed with fastener portion 7 co-printed on connecting element 6; para [0009], {0020]-[0022], [0037) [0038)).
For claim 23, the adhesive bonds are cured (implicit). It should be noted that the patentability of a product is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
For claim 24, the AM section further comprises a channel (see the combination with Martinez, JR. et al. applied above) for transferring adhesive between the AM section and at least one of the plurality of modular sections.  
For claim 25, the plurality of modular sections comprise one or more channels for transferring adhesive between the plurality of modular sections.  
For claim 26, DE 784, as modified, discloses mechanical reinforcements (8) (Fig. 3, 6 – see reinforcing elements 8 comprising parallel crash beams, and see how the beams are connected by the AM section 2 extending between the crash beams 8, and see how the parts are co-printed at the mounting points 3 of the AM section 2; see para [0038], [0039], [0042)); the reinforcements being ribs ([0025]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE 784, as modified. 
For claim 3, DE 784 discloses each section (2) of the plurality of additively manufactured (AM) sections (Figs. 1-6 - see functional sections 2; para [0002], [0015] ”...functional section is produced by means of a 3D printing method...", [0043}) is 3D printed. 
For claim 3, DE 784 discloses the door structure of claim 1, however does not explicitly state wherein the plurality of sections are 3-D printed. 
DE 784 does state the functional sections and reinforcing elements to be 3-D printed (para [0015], [0023)), the functional sections to comprise complex geometries (para [0004], [0011}, [(00015)), as well as the 3-D printed elements to comprise the same materials as the component (para [0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ additive manufacturing techniques including a plurality of 3-D printed sections on the (base component) door structure of DE 784 to minimize raw material waste in the production thereof. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DE 784, as modified in view of Ackerman (2147133). 
For claim 21, DE 784, as modified, lacks the modular door hinge section including a gap configured to meet a modular protrusion on a body of a vehicle, however as taught by Ackerman vehicle doors include gaps (as seen in FIG.4, claim 4) between the pillar wall and the door edge to allow for protrusions of the pillar and corresponding hinge structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a gap as taught by Ackerman for use with the door of DE 784, as modified, in order to accommodate the same. Doing so would have required only routine skill in the art as a design consideration to allow the door to functionally operate when attached to the rest of the vehicle structure. 
Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification and new matter objection
Applicant states the new matter is supported by the original specification at [0016], [0019], and claim 11. 
Looking to [0016] of the specification of 6/4/19, the examiner finds that disclosure states only that sections can have adhesive inlets and outlet ports for adhesive introduction, and channels to transfer adhesive between the sections to realize the bond. 
At [0019], the specification describes the use of adhesive bonds to connection various sections, the sections having inlet and outlet ports and channels to transfer adhesive between sections. Further, this paragraph discloses an aperture 136 may include a channel for adhesive inlet or outlet. 
Finally, claim 11 of 6/4/19 recites the door further comprising a glass drop motor section. 
None of the parts of the specification to which applicant refers disclose the subject matter which constitutes new matter, namely that channels 136 and 136a can “extend through another aperture 137, 137a in a lower portion of section 195”, that the “channels 138a” are co-printed “for transferring air” through the channels, or the entirety of what was newly added and shown in FIG.4. There is no previous description of that which is now visually depicted in FIG.4. The objection set forth above is maintained and the new matter should be canceled. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2020/113864 teaches a lightweight auto door frame component and door assembly formed of a plurality of modular sections assembled together (as seen in FIGS.1-2). 
All of US patent or US patent publication references including: 20210362561 (Petit et al.), 20210197649 (Petit et al.), 5800004 (Ackeret), 20210094483 (Barrow et al.), 20190255908 (Imaizumi), and 2523923 (Rodert) disclose vehicle doors with vents, air inlets/outlets, or air conditioning type systems and air moving features integrated within the door such that channels in the doors or door panels allow for the transfer of air/airflow to the vehicle cabin to warm or cool occupants thereof.
Batchelder et al. (4794735) teach the concept of a modular vehicle door. This door includes a hinge section to which hinges are attached. Batchelder et al. is concerned with the ease in replacement of components (hardware) of the door. 
Staser et al. disclose a modular door. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616